 Case 4:19-mj-01550 Document 1 Filed on 08/20/19 in TXSD Page 1 of 4
Case 5:18-cr-00119-BQ Document 1 Filed 11/14/18 Page 1 of 4 PageID 1




                                        4:19mj1550
                                              United States Courts
                                            Southern District of Texas
                                                     FILED
                                                 August 20, 2019
                                                          
                                          David J. Bradley, Clerk of Court
 Case 4:19-mj-01550 Document 1 Filed on 08/20/19 in TXSD Page 2 of 4
Case 5:18-cr-00119-BQ Document 1 Filed 11/14/18 Page 2 of 4 PageID 2
 Case 4:19-mj-01550 Document 1 Filed on 08/20/19 in TXSD Page 3 of 4
Case 5:18-cr-00119-BQ Document 1 Filed 11/14/18 Page 3 of 4 PageID 3
 Case 4:19-mj-01550 Document 1 Filed on 08/20/19 in TXSD Page 4 of 4
Case 5:18-cr-00119-BQ Document 1 Filed 11/14/18 Page 4 of 4 PageID 4
